DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on July 11, 2022, claim 1 has been amended, claim 5 was previously presented, and claims 2-4 were previously and still are cancelled. 
	Therefore, claims 1 and 5 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of an apparatus only, OR whether the claim is drawn to the combination of an apparatus AND a lipstick tube or device. This is because while some portion of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (note the structural limitation on claim 1, Ln. 14, requiring “the lipstick is retained in the compartment by the lid”). It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability. In this office action, the lipstick is presumed not to be claimed for the examiner to give the claim its broadest reasonable interpretation. Accordingly, all references in the claims to the lipstick tube or device are merely functional. On the other hand, clarification of the scope of claims are required; emphasis added.
	In claim 1, Ln. 17, the phrase, “…the lipstick…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant defines “a compartment” (claim 1, Ln. 4) in reference to “a lipstick tube” (claim 1, Ln. 4), which has not been positively recited; emphasis added. Therefore, it is unclear if the applicant is referring to the same “a lipstick tube” (claim 1, Ln. 4-5), when referring to “the lipstick” or not? Furthermore, it still unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.  
	In claim 5, Ln. 3 and 6, the phrases each instance, “…the lipstick device…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “a lipstick tube” (claim 1, Ln. 4; from which claim 5 depends from) and NOT “a lipstick device” per se. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claim 5, due to its dependency from claim 1, it too has these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Wishart (WO0007481 A1 – art of record; hereinafter Wishart) in view of Graves (US 20180118416 – art of record; hereinafter Graves).
Regarding claim 1, Wishart teaches an apparatus embodiment (11; as shown in Figs. 3a-b) comprising: 
a cylindrical body (16-17) having:
 an elongated body extending from a first end to a second end, the elongated body forming a compartment (18; capable of receiving a lipstick tube), the elongated body, having:
an outer wall (see Wishart Fig. 3b); 
an inner wall (see Wishart Fig. 3b); 
a gap (19) disposed between the outer wall and the inner wall; and an insulated layer disposed within the gap, the insulated layer is configured to minimize heat transfer (Wishart states the following, “…an insulating space 19, which can either be an air-filled cavity or filled with any suitable insulating material…” see Wishart pg. 4 4th¶. Examiner considers Wishart to disclose or teach the claimed insulating layer that is configured to minimize heat transfer; emphasis added); and
a seal (i.e. in the form of a circumferential band (14) – as shown in Wishart Figs. 3a-b. Furthermore, Wishart fails to teach the specific material of the circumferential band) secured to the first end of the elongated body; 
a lid (12) removably attached to the first end of the elongated body and configured to engage with the seal (as shown in Wishart Fig. 3b), the lid is configured to seal the compartment;
wherein the lipstick is capable of being retained in the compartment by the lid (Wishart pg. 4 3rd ¶ - 4th ¶).
	Thus, Wishart fails to teach the circumferential band or seal to be a rubber band or seal, and the rubber seal is configured to create a bulge in a direction way from an outer surface of the outer wall, wherein the bulge of the rubber seal is used to prevent slipping of the cylindrical container within a pocket of user. 
	Graves in the same field of endeavor as the claimed invention and Wishart, which is a transport or storage container. Graves teaches an apparatus embodiment (as shown in Figs. 1-5) comprising: a cylindrical container (10) having: an elongated body (12) extending from a first end (16) to a second end (18), the elongated body forming a compartment (20; which is capable of receiving a lipstick tube); and a rubber seal (i.e. in the form of a gasket (22)) secured to the first end of the elongated body (see Graves Figs. 1 and 3-5), the rubber seal is configured to create a bulge in a direction away from an outer surface (EXAMINER’S NOTE: WHEN THE LID IS BEING SCREWED ONTO THE ELONGATED BODY, THE LID WILL COME IN CONTACT WITH THE UPPER SURFACE OF THE GASKET, THE LID WILL COMPRESS THE UPPER SURFACE OF THE GASKET AND DUE TO THIS COMPRESSION OCCURRING, THE SIDE SURFACE OF THE GASKET WILL CREATE A BULGE TO A DEGREE; EMPHASIS ADDED and as shown in Graves Fig. 4) of the outer wall, wherein the bulge of the rubber seal is used to prevent slipping of the cylindrical container within a pocket of a user (Examiner’s note: Since, Graves discloses or teaches a rubber seal or gasket; it will inherently properties that prevent slippage as claimed; See MPEP §2112.01(I) or (II));
a lid (26) removably attached to the first end of the elongated body and configured to engage with the rubber seal, the lid is configured to seal the compartment (see Graves Figs. 3-4); wherein the lipstick is capable of being retained in the compartment by the lid (Graves [0018-0020]).
	With this mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the circumferential band or seal (of Wishart) with a similar rubber gasket or seal (as taught by Graves) to ensure a water-tight or air-tight seal of the overall apparatus (See MPEP §2144.07).  
	Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II)
Regarding claim 5, modified Wishart as above further teaches a method comprising: providing the apparatus of claim 1; placing the lipstick device in the compartment of the elongated body; closing the compartment via the lid; carrying the apparatus; and retrieving the lipstick device from the compartment for use.

Response to Arguments
The 103 rejection of claims 1 and 5 as being obvious over Moore in view of Graves in the previous office action (dated 04/11/2022) has been withdrawn. 
Applicant's arguments filed on July 11, 2022 with respect to the 103 rejection of Wishart in view of Graves (see remarks pg. 4-9) have been fully considered but they are not persuasive for the following reason(s):
First and foremost, it appears majority of applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP §2145(IV) 
	In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   See MPEP §2145(III)
In response to applicant’s argument that	the applied art (specifically Wishart) fail to teach an insulated body (see Remarks pg. 7). Examiner respectfully disagrees with this assertion because examiner further clarify in the art rejection(s) above and reproduced below as to how the elongated body structure (of Wishart) is considered insulated; emphasis added.	
Wishart states the following, “…an insulating space 19, which can either be an air-filled cavity or filled with any suitable insulating material…” see Wishart pg. 4 4th¶. Examiner considers Wishart to disclose or teach the claimed insulating layer that is configured to minimize heat transfer; emphasis added.
Applicant’s argument are directed to the embodiment of Fig. 1 of Wishart (Remarks pg. 7-8). However, examiner will like to note that, examiner relies on the embodiment shown in Figs. 3a-b of Wishart in the previous rejection and the current rejection NOT the embodiment of Fig. 1; emphasis added.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736